 11 The Law Office of David J. Hamilton
            David J. Hamilton (SBN 117857)
  22 2299 Bowlin Lane
            Twin Falls, Idaho 83301-8102
   33 Telephone: (661) 295-3000
            Email: dhamilton@hamiltonlaw.biz
    44
            Law Offices of Glenn Powell & Associates, LLC
     55 Glenn Powell (Pro Hac Vice)
            49 Sunset Terrace
      66 P.O. Box 74
            Collinsville, CT 06022
       77 Telephone: (860) 693-1747
            Email: lawofficesofgpowell@comcast.net
        88
            Attorneys for Defendants Register Tapes
         99 Unlimited, LP and Register Tapes Unlimited, Inc.

10                                       UNITED STATES DISTRICT COURT
10                                     EASTERN DISTRICT OF CALIFORNIA
11
11

12 ROBERT TERRY, et al.,
12                                                         ) Case No. 2:16-cv-00806-WBS-AC
                                                           )
13                             Plaintiffs,                 ) ORDER GRANTING JOINT
13                 v.                                      ) STIPULATION OF THE PARTIES TO
14 REGISTER TAPES UNLIMITED, INC., et al., )) CONTINUE
14                                                                        EXPERT DISCOVERY,
                                                             MOTION HEARING DATES, PRETRIAL
15                                                         ) DATES, TRIAL DATE AND MODIFY
15 Defendants.                                             ) SCHEDULING ORDER
16                                                         )
16                                                         )
17                                                         )
17                                                         )
18                                                         )
18                                                         )
19                                                         )
19                                                         )
20                                                         )
20
21
21
     Pursuant to the Stipulation of the Parties, the Parties’ requests regarding Discovery and Motion
22
22
     Date, Mediation and Trial Scheduling Matters herein are GRANTED as follows:
23
23
24
24          1.      Defendants shall depose Plaintiffs’ experts not later than Monday, February 18,
25
25                  2020;
26
26          2.      Oral argument on Defendants’ Motion for Summary Judgment shall be continued
27                  from Monday, December 16, 2019 to Monday, February 24, 2020 at 1:30pm.
28
     [PROPOSED] ORDER GRANTING JOINT STIPULATION OF THE PARTIES TO
     CONTINUE EXPERT DISCOVERY, MOTION HEARING DATES, PRETRIAL DATES,
     TRIAL DATE AND MODIFY SCHEDULING ORDER
 1              Defendants shall file their reply memorandum to Plaintiffs’ opposition pleadings
 2              by no later than February 10, 2020;
 3        3.    Plaintiffs shall be allowed to file a sur-reply to Defendants’ reply memorandum

 44             of no more than five (5) pages by no later than February 18, 2020, which sur-

 55             reply shall not include any affidavits, declarations or new exhibits, except that in

 66             the event of any newly raised procedural issues that should be brought to the

 77             Court’s attention, the parties may also file in connection therewith a joint

  8             statement of no more than three (3) pages addressing any such procedural
  8
  9             issues (but the parties shall not present new evidence supporting claims or
  9
10              defenses in such statement);
10
11        4.    If the Court’s ruling on defendants’ Motion for Summary Judgment is not granted
11
12              in its entirety, a mediation shall be conducted on any remaining claims by Friday,
12
13              April 17, 2020;
13
14        5.    The date for filing the parties’ Joint Pre-Trial Conference Statement shall be
14              continued from Tuesday, January 14, 2020, to Monday, June 1, 2020 pursuant to
15
15              Local Rule 281(a)(2);
16
16        6.    The Pre-Trial Conference shall be continued from Tuesday, January 21, 2020, to
17
17              Monday, June 8, 2020, at 1:30pm in Courtroom 5, and
18
18        7.    The trial shall be continued from Tuesday, March 17, 2020, to Tuesday August
19
19              4, 2020 at 9:00am in Courtroom 5.
20
20
21
          IT IS SO ORDERED.
21
22
22 Dated: December 11, 2019
23
23
24
24
25
25
26
26
27
27
28
                                  -1-
28 [PROPOSED] ORDER GRANTING JOINT STIPULATION OF THE PARTIES TO
   CONTINUE EXPERT DISCOVERY, MOTION HEARING DATES, PRETRIAL DATES,
   TRIAL DATE AND MODIFY SCHEDULING ORDER
